Case 3:17-cv-00601-MHL Document 124-8 Filed 06/06/19 Page 1 of 1 PageID# 2203




                                      EXHIBIT SEVEN




                     DECLARATION OF D. GEORGE SWEIGERT




I, D. GEORGE SWEIGERT,SWEAR UNDER PENALITIES OF PERJURY THAT:

   I.     Quinn Tut, aka Susan Holmes,sent me several Twitter communications concerning

          the organizational gang-stalking operation known as #StopTheSacrifice.

   II.    I have never "run" or "taught" ethical hacking skills to students or apprentices.

   III.   I did not become involved in the ethical hacking career field until a decade AFTER

          the events of September 11,2001 at the World Trade Center, New York.(911 WTC).

   IV.    I had no access as an ethical hacker, or otherwise, to any government, military or

          civilian computer or network systems that may have been remotely involved in the

          myths of911 WTC,as articulated in "switching from simulation to live fire".

   V.     I have no associate in any groups remotely or tangentially connected to Barrack

          Obama.


   VI.    I have never worked with, in any capacity, with Manual Chavez, III.

   VII.   I have no connection, remotely or tangentially, with the Weatherman Underground.

   HEREBY SWORN UNDER PENALTIES OF PERJURY THIS T
                                                                  I       DAY OF JUNE,2019




                                                                       D. GEORGE SWEIGERT




                                               27
Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
